Citation Nr: 0618964	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran perfected a timely appeal of 
this determination to the Board.

On October 1, 2004, the RO received a request from the 
veteran for a local hearing with a Decision Review Officer 
(DRO), VA medical treatment records of the veteran dated June 
2004 to September 2004, and a letter written on the veteran's 
behalf requesting that such records be considered in 
resolving the veteran's appeal.  These documents were not 
associated with the claims folder when the RO certified the 
veteran's appeal to the Board on October 6, 2004.  The RO has 
since forwarded the request and medical records to the Board 
for review.

The RO did not furnish the veteran a Supplemental Statement 
of the Case after receiving the additional medical evidence 
on October 1, 2004, and did not consider this new evidence 
when adjudicating the veteran's claim, in violation of 38 
C.F.R. § 19.31(b)(1).  Furthermore, the veteran never 
received a hearing with a DRO even though the RO received the 
veteran's request for a DRO hearing prior to certifying his 
appeal to the Board, in violation of 38 C.F.R. § 3.103 
(c)(1).  However, because the Board determines that the 
benefit to which the above evidence and hearing request 
relate may be fully allowed on appeal, it will render a final 
decision on the appeal despite these procedural violations.  
See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran currently has PTSD.

2.  The medical evidence of record establishes a link between 
the veteran's current PTSD symptoms and in-service stressors.

3.  The veteran engaged in combat with the enemy.

4.  The in-service stressors described by the veteran are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Service connection for PTSD

The veteran claims that he is entitled to service connection 
for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Specifically, service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002).

The veteran claims that he suffers from PTSD due to his 
service in Vietnam, where he was constantly in heavy combat 
areas because of his duties.  The veteran's claimed in-
service stressors include mortar attacks, sniper fire, booby 
traps, mines, and ambushes.  He also claims that he witnessed 
the deaths of fellow soldiers and others, and that his life 
was constantly threatened.

The veteran's VA medical records dated September 2004 
indicate a diagnosis of PTSD by a VA clinical psychologist.  
The diagnosis followed an examination of the veteran, which 
included descriptions by the veteran of his "traumatic 
combat experience in which he witnessed both death of fellow 
soldiers as well as Vietnamese".  An addendum to the 
veteran's Initial Treatment Plan, pursuant to the September 
2004 examination, included a plan to "Relate PTSD to own 
life experience", which included the goals of "Begin to 
grieve the loss of innocence and of comrades", and "Begin 
to allow feelings to emerge in a safe setting with other 
combat Veterans".  The Board finds that these VA medical 
records provide medical evidence establishing both a 
diagnosis of PTSD in the veteran, and a link between the 
veteran's current PTSD symptoms and his claimed combat-
related in-service stressors.

Furthermore, the veteran's DD 214 form indicates that he was 
awarded a Combat Infantryman Badge.  The Board therefore 
finds that the veteran engaged in combat with the enemy.  The 
Board also determines that the in-service stressors described 
by the veteran in his information in support of his PTSD 
claim and in his medical records are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service as a combat infantryman.  Thus, pursuant to 38 
U.S.C.A. § 1154(b), finding no clear and convincing evidence 
to the contrary in the record, the Board finds the veteran's 
testimony regarding his in-service stressors to be sufficient 
evidence to establish their occurrence.

Affording the veteran the benefit of the doubt, the Board 
concludes that the veteran has shown a current diagnosis of 
PTSD, a link between such PTSD and his claimed in-service 
stressors, and adequate verification of such in-service 
stressors.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


